              Case 2:18-cr-50186-DJH Document 5 Filed 05/21/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       United States of America,                         No. CR-18-50186-001-PHX-DJH
10                      Plaintiff,                         ORDER
11       v.
12       Tomasz Adamek,
13                      Defendant.
14
15               The Defendant, pro se, filed a request with the Court seeking early termination of
16   his probationary term. (Doc. 2). The Government has filed a Response. 1 (Doc. 4). The
17   Court has reviewed a Memorandum from the Defendant’s supervising probation officer.
18   For the reasons stated herein, the Court will grant the Defendant’s Motion.
19   I.          Background
20               The Defendant was convicted of Willful Failure to Collect and Pay Over Taxes in
21   violation of 26 U.S.C. § 7202. He was sentenced in the U.S. District Court in the Eastern
22   District of New York on November 29, 2017 to a term of 60 months on probation and
23   ordered to pay the Internal Revenue Service $99,986.11 in restitution. (Doc 29 at 5–6).
24   The restitution order was imposed jointly and severally with his co-defendant. (Id.) The
25   conviction stems from the Defendant’s operation of a granite and marble installation
26   business and his failure to pay Federal Insurance Contribution Act taxes and an Employer’s
27   1
       The Government’s Response initially states “[t]he United [sic] does oppose Defendant’s
     request” but in its concluding paragraph more clearly states “the government does not
28   oppose early termination.” (Id. at 1–2). The Court will therefore treat the Defendant’s
     Motion as unopposed.
           Case 2:18-cr-50186-DJH Document 5 Filed 05/21/21 Page 2 of 3



 1   Quarterly Federal Tax Return for over four years.
 2            The Defendant’s case was transferred to the district of Arizona on October 9, 2018.
 3   (Doc. 31). Upon intake, the U.S. Probation Office determined that he would be suited for
 4   the Low Intensity Supervision Caseload based on his low risk to reoffend, among other
 5   criteria. However, that status was changed in November 2019 because the Defendant did
 6   not submit financial records indicating that he was current on his restitution payments. At
 7   this time, however, the Defendant has paid his restitution in full. Unfortunately, his
 8   personal and health circumstances have turned dire, and he has been deemed disabled.
 9   (Doc. 2).
10   II.      Law and Analysis
11            Title 18 U.S.C. § 3564(c) gives a district court discretion to determine whether to
12   terminate a term of probation “at any time after the expiration of one year of probation in
13   the case of a felony, if it is satisfied that such action is warranted by the conduct of the
14   defendant and the interest of justice.” In making the determination, a court must consult
15   the sentencing factors in 18 U.S.C. § 3553(a). Id. A review of these factors and the
16   Defendant’s current circumstances warrant early termination of his probation termination.
17            The Defendant has served over three years of his probationary term. In imposing
18   the original sentence, the sentencing court considered the Defendant’s restitution payment
19   to be paramount. (Doc. 28 at 3). The Defendant has paid his restitution in full. There were
20   no special conditions related to substance abuse or to address mental health concerns. 2
21   Thus, the Defendant’s need for rehabilitation does not appear to be an issue. The Court
22   finds no information upon which it can find the Defendant is a danger to himself or others.
23            While the payment of his entire restitution is in and of itself an important
24   consideration, his current health and unemployment statuses are also compelling. The
25   Defendant has documented myriad health issues that apparently qualify him for monthly
26   social security disability payments. (Doc. 2 at 2–3). He also reports having to move into
27   a shelter during the pandemic after being evicted from his rental home. Apparently, he was
28   2
      The Defendant was also ordered not to possess a firearm or destructive device. (Doc. 29
     at 4).

                                                 -2-
        Case 2:18-cr-50186-DJH Document 5 Filed 05/21/21 Page 3 of 3



 1   previously being supported by his mother who contracted COVID-19 and thereafter, she
 2   became unemployed. At the time of his Motion, the Defendant was still residing in a
 3   shelter. Of note is the Defendant’s continued desire to work. (Doc. 2) (“[T]his will allow
 4   me to look for some work to help myself and my mother too.”). A review of the § 3553(a)
 5   factors and the fact that the Defendant’s met his restitution obligation convince the Court
 6   that it is in the interest of justice to grant the Motion.
 7          Accordingly,
 8          IT IS HEREBY ORDERED granting the Defendant’s Motion (Doc. 2).
 9          Dated this 21st day of May, 2021.
10
11
12                                                   Honorable Diane J. Humetewa
13                                                   United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -3-
